Citation Nr: 0009044	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a gynecological 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1990.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  During the course of this appeal, the veteran 
moved, and the appeal was transferred to the RO in Cleveland, 
Ohio.  

In January 1998, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

The claim of entitlement to service connection for a 
gynecological disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
gynecological disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Considering all the evidence of record, the Board finds that 
the veteran's service connection claim is not well grounded.  
Initially, the Board observes that the veteran generally 
asserts that she incurred a gynecological disability in 
service.  At this stage of adjudication, determining whether 
a claim is well grounded, the Board accepts this assertion as 
true.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 
75; King, 5 Vet. App. at 21.  The record shows that during 
service the veteran did have various gynecological complaints 
in service.    

Although the veteran related a history of in service 
complaints to VA examiners after service, the record does not 
show that the veteran currently suffers from a gynecological 
disorder.  It is noted that she was examined in 1993, with no 
abnormality noted, and a Pap smear was negative for malignant 
cells and inflammation.  On VA examination in April 1999, no 
gynecological abnormality was noted.  A Pap smear showed few 
fungal hyphae consistent with Candida.  It was noted that a 
1998 mammogram showed cystic disease confirmed by ultrasound.  
The veteran complained of a 3-week history of vaginal 
discharge and itching without dysuria.  It was noted that she 
was treated in 1998 for Trichomonas and for Chlamydia.  
Examination showed no gross discharge and wet prep was 
negative for yeast. Exfoliated cells or trichomonads.  A 1 to 
1.5 cm. cystic lump was noted in the left breast.  The 
finding was history of fibrocystic breast disease, 
asymptomatic.  Thus, there is no medical evidence of a 
current gynecological disability.  A claim is not well 
grounded if there is no present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the Board finds that the claim is not well 
grounded because there is no competent medical evidence of a 
nexus between any claimed current disability and the 
veteran's period of active duty service.  There is no 
evidence of record to suggest that the veteran is a trained 
medical professional.  Therefore, although she is competent 
to relate and describe symptoms, she is not competent to 
offer an opinion on matters that require medical knowledge, 
such as determinations of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, her personal 
opinion that she has a gynecological disability related to 
service has little probative value.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete her application for service 
connection for the disorder discussed above, she should 
submit competent medical evidence that shows a current 
diagnosis for the claimed disorder as well as a relationship 
between the disorder and the veteran's active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for a gynecological disability is denied.  


REMAND


The issue of entitlement to service connection for a nervous 
disability was initially before the Board in this appeal.  
While the case was in remand status, the RO granted service 
connection for this disability, and assigned a 10 percent 
evaluation in September 1999.  In March 2000, the veteran's 
representative disagreed with the 10 percent evaluation.  The 
RO has not issued a Statement of the Case on this issue.  

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that, where a NOD had 
been filed, the Board erred in finding that the issue was 
"not now in appellate status," and should have remanded 
rather than referred the case to the RO.  

Accordingly, the issue of what evaluation is warranted for a 
nervous disorder is REMANDED to the RO for the following 
actions.  



The RO should issue a statement of the 
case concerning the issue of what 
evaluation is warranted for a nervous 
disability.  All applicable laws and 
regulations should be enumerated 
including the regulations in effect 
before and after November 7, 1996 (Karnas 
v. Derwinski, 1 Vet. App. 308 (1991)) 
with consideration of staged ratings in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).   


Only if the veteran completes her appeal by filing a timely 
substantive appeal on the aforementioned issue should this 
case be returned to the Board.  See 38 U.S.C.A. § 7105.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 


